Citation Nr: 1622412	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-00 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for onychomycosis of the right foot with heloma dura and a curly fifth toe. 
 
2.  Entitlement to an initial rating in excess of 10 percent for onychomycosis of the left foot with a curly fifth toe.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1979 to April 1982 with subsequent reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Appeal Management Center (AMC) in Washington, D.C. which granted service connection for a bilateral foot disorder with an initial noncompensable evaluation assigned effective January 15, 2002.  Jurisdiction over the claims file is currently held by the RO in Oakland, California. 

In July 2010, the Veteran testified at a Board hearing before a Veterans Law Judge that is no longer with the Board.  

In a September 2010 decision, the Board remanded the appeal for further development.  

In a January 2011 rating decision, the RO granted service connection for onychomycosis of the right foot with heloma dura and a curly fifth toe and assigned a 10 percent rating, effective January 15, 2002.  The RO also granted onychomycosis of the left foot with a curly fifth toe and assigned a 10 percent rating, effective January 15, 2002.  

In February 2016 the Veteran was provided another hearing before the undersigned Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) (West 2014).  Transcripts of both hearings are of record.   

The Board observes that the Veteran has submitted VA Form 9s in May 2016 requesting that the RO issue statements of the case in regard to pending notice of disagreements pursuant to "Judge Smith pg 2 request."  The Veteran submitted a page from the transcript in which the undersigned is noted as saying:  "Also prior to the record -- going on the record I let [the Veteran] know that I do recognize that she has some pending Notice of Disagreements with respect to her newly service-connected gynecological issues, as well as cesarean section issues in terms of the rating assigned, as well as the denial of service connection for post-traumatic stress disorder, hypertension, sleep condition.  So I'll make sure that the Statement of the Case is issued by the Regional Office."  The intent of the foregoing comment was to ensure that the RO recognize that in December 2015, the Veteran submitted notices of disagreement with the January 2015, February 2015 and July 2015 rating decisions.  After a review of the record, the record reflects that this has been the case.  In December 2015, the RO sent letters of acknowledgement of those notice of disagreements to the Veteran which included a request for any other evidence or information the Veteran had not previously submitted and a description of the next steps in the appellate process.  Also, in response to the VA Form 9 filings, in a May 2016 letter, the RO acknowledged that of this date a Statement of the Case has not been issued, therefore the attempt to appeal to the Board is premature, and that when the Statement of the Case is completed, the Veteran will receive written notification and at that time, she will be given appropriate appellate rights.  As such, the record reflects that the pending NOD issues have been recognized by the RO as being "in appellate status" and requiring the issuance of a Statement of the Case if the issues are not resolved to the Veteran's satisfaction at the RO level; therefore, no further action on the part of the Board is warranted at this juncture (see Manlincon v. West, 12 Vet. App. 238 (1999)).  The Board is without authority to dictate when the issuance of the Statement of the Case may occur.  This matter, however, by virtue of this Remand is brought to the continued attention of the RO.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated June 2015 to April 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran contends that her bilateral foot disability is more severe than reflected in her current disability ratings.  Specifically, at the February 2016 Board hearing, the Veteran testified that she has pain and cramps in her feet.  She also testified that she soaks her feet in Pine-sol in order to treat her feet.  She also testified she has been diagnosed with Morton's neuroma.  

The Veteran was afforded a VA examination in March 2015.  The examiner diagnosed onychomycosis right foot with heloma dura right 5th toe and curtly 5th toe, onychomycosis left foot with curly 5th toe, and bilateral onychomycosis with toe abnormalities.  The examiner also noted that the Veteran does not have a clinical diagnosis of a foot injury.  The examiner noted that the Veteran had a bilateral nail extraction as part of a treatment regimen for chronic nail onychomycosis.  

However, June 2010 and July 2010 private treatment records show that the Veteran was diagnosed with heel spur syndrome, bursitis foot/ankle, tinea pedis, and gastros/sol equinus.  These records also show that the Veteran underwent injection for neuroma/bursa/tendon.  January 2012 VA x-rays revealed degenerative changes of both feet.  February 2016 and March 2016 private treatment records show that the Veteran has also been diagnosed with bursitis right foot, bilateral plantar fascitis, limb cramps, bilateral hammertoes, and bilateral short Achilles tendon (acquired).  In March 2016, the Veteran also received an injection for neuro/tendon/bursa.  As the evidence of record suggests the Veteran may have other disabilities of her feet, the Board finds that another remand is necessary to clarify the nature and severity of the Veteran's service-connected bilateral foot disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination with a specialist in evaluating foot disorders.  The claims folder must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

(a) The examiner should identify all manifestations of the Veteran's service-connected onychomycosis of the right foot with helomadura and a curly fifth toe and onychomycosis of the left foot with a curly fifth toe.  

(b) The examiner must also review the following:
(i) the June 2010 and July 2010 private treatment records that show the Veteran was diagnosed with heel spur syndrome, bursitis foot/ankle, tinea pedis, gastros/sol equinus, and received injections for neuroma/bursa/tendon; 
(ii) the January 2012 VA x-rays that show the Veteran has degenerative changes of both feet; 
(iii) the February 2016 and March 2016 private treatment records that show the Veteran has been diagnosed with bursitis right foot, bilateral plantar fascitis, limb cramps, bilateral hammertoes, and bilateral short Achilles tendon (acquired); and
(iv) the March 2016 private record that shows the Veteran also received an injection for neuro/tendon/bursa.  

(c)(1) The examiner should then offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the service-connected onychomycosis of the right foot with heloma dura and a curly fifth toe, and onychomycosis of the left foot with a curly fifth toe CAUSED or AGGRAVATED the (i) heel spur syndrome, (ii) bursitis foot/ankle, (iii) tinea pedis, (iv) gastros/sol equinus, (v) neuroma/bursa/tendon; (vi) degenerative changes of the feet, (vii) bilateral plantar fascitis, (viii) limb cramps, (ix) bilateral hammertoes, and (x) bilateral short Achilles tendon.  (c)(2) The examiner should identify all manifestations of the foregoing disorders.  

The examiner should take into consideration the lay and medical evidence of record and provide a thorough rationale for any opinion provided.

2.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran  should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




